Citation Nr: 1411319	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-19 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from December 1959 to July 1963.  He died in June 1986.  The appellant was at one time married to the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 decision letter of the Department of Veterans Affairs (VA), Pension Management Center in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  The Veteran died in June 1986. 

2.  The Veteran and appellant were divorced in May 1981, five years prior to his death.

3.  The competent credible evidence of record does not establish that the Veteran and appellant were married at the time of his death, to include a common law marriage; therefore, the appellant is not the surviving spouse of the Veteran.


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the Veteran for VA purposes are not met.  38 U.S.C.A. §§ 101(3)(31), 103(c), (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.206 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in a June 2011 statement of the case and the claim was readjudicated, most recently in an October 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  

Surviving Spouse

A "surviving spouse" is defined as a person of the opposite sex who was the spouse of a Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person. 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

Marriage

"Marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued. 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

Where an attempted marriage of a claimant to the Veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if the marriage occurred 1 year or more before the Veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage, the claimant entered into the marriage without knowledge of the impediment, the claimant cohabited with the Veteran continuously from the date of marriage to the date of his or her death as outlined in § 3.53, and no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the Veteran's death. 38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.

The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation. 38 C.F.R. § 3.53(a) (2013).

In cases involving alleged common law marriages, there must be proof of a common law marriage for the purpose of receiving VA benefits.  Supporting evidence of common law marriage should include affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife, and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a).

Analysis 

The Board has reviewed all of the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran died in June 1986.  The claims file includes a photocopy of a marriage certificate which reflects that the Veteran and the appellant were married in March 1972.  The appellant contends that she is the surviving spouse of the Veteran and entitled to death benefits.  The evidence as a whole, as discussed below, is against a finding that the appellant was legally married to the Veteran at the time of his death.

The evidence of record includes the Veteran's death certificate which lists his marital status as "Divorced."  His son, J.B., was listed as the informant.  The VA Form 90-2008, dated in June 1986, reflects that the United States flag for Burial Purposes was given to the Veteran's mother.  (Generally the flag is given to the next of kin, with the surviving spouse having priority.  Although the fact that the appellant did not request the flag is not determinative of the issue, it is a factor in determining that the Veteran and appellant did not hold themselves out to be married.)

In her application for benefits, VA Form 21-534, dated in September 2010, the appellant stated that she and the Veteran had been married for 10 years "and then divorced.  We reconciled and lived together until he died." In Section 1 of the claims form, under the questions "What is your relationship to [the person on whose service the claim was filed]?", she did not provide an answer.  In Section IV 22b, the appellant stated that her marriage to the Veteran ended on October [redacted], 1982 due to divorce.  In Section IV 26, the appellant stated that she had not lived continuously with the Veteran from the date of marriage to the date of his death.   

In her December 2010 notice of disagreement, the appellant stated that she and the Veteran were "together off and on again after we were divorced."  She stated that they lived in the same apartment twice after the divorce.  She further stated that the "paperwork may not state marriage at the time of death, but in reality, we were never apart."

The claims file also includes a June 1986 "Motion to Modify Custody Judgment."  It reflects that on October [redacted], 1982, a judgment for dissolution of marriage was entered between the appellant and the Veteran.  It further reflects that the couple had two children, that both children have "in fact always lived and resided with the [appellant] with [the Veteran] having liberal visitation with both children."

In a statement dated in July 2011, the appellant stated that she would like to receive benefits as the "former spouse of a veteran."  She contended that she and the Veteran divorced, that she had subsequently married someone other than the Veteran, and that she had subsequently divorced him also.  

In January 2012 correspondence, the appellant stated that "[o]n December 14, 1984, long after our divorce, I lived with [the Veteran] as his wife" due to an accident when the appellant could no longer care for herself or the children.  The appellant stated "What makes a surviving spouse?  To me that is the person who raises the children to be productive citizens in this US of A."  

In sum, the evidence reflects that the Veteran and the appellant were divorced on  October [redacted], 1982.  No subsequent marriage certificate or record is in the evidence.  The appellant avers that because she cared for the Veteran's children and lived with him at times subsequent to their divorce, she should be considered to be his spouse.  Despite, the appellant's assertion, this is insufficient to render her a surviving spouse for VA purposes.  

As noted above, the appellant contends that subsequent to their divorce, the Veteran and the appellant lived in Illinois together on two occasions due to her inability to care for herself and their children after an accident.  Although the appellant contends that she and the Veteran lived together at [D.] Street; his death certificate lists a different address for him at the time of his death.  Regardless, the Board has considered whether Illinois would have recognized their living arrangement at [D.] Street as a common-law marriage, but finds that it would not.  The Illinois Marriage and Dissolution of Marriage Act (750 ILCS 5/214) states that common law marriages contracted in Illinois after June 30, 1905 are invalid.  (The appellant currently lives in Wisconsin.  The evidence does not reflect that the Veteran and appellant lived together in Wisconsin; regardless, Wisconsin abolished common law marriages in 1917. See Wis. Stat. 765.04.)

Additionally, notwithstanding that the appellant's marriage to the Veteran ended four years prior to his death and they did not have a valid common law marriage under state law, the Board has considered the potential availability of a valid marriage for VA purposes.  If a marriage is found to have been attempted but invalidated by a legal impediment, it may still be recognized by VA.  This may include the impediment of the claimant's absence of knowledge of the unavailability of common law marriage in that jurisdiction, in accordance with VAOGCPREC 58-91 - a relevant consideration here, inasmuch as the state of Illinois does not acknowledge common law marriages.  

According to Black's Law Dictionary, a "common law marriage" is defined as a marriage not solemnized in the ordinary way (i.e., non-ceremonial) but created by an agreement to marry, followed by cohabitation.  Such a marriage requires a positive mutual agreement, permanent and exclusive of all others, to enter into a marriage relationship, cohabitation sufficient to warrant fulfillment of necessary relationship of man and wife, and an assumption of marital duties and obligations. Id., at 144-45 (5th abridged ed. 1983).

The Board finds that the competent credible evidence of record does not reflect that the Veteran and appellant formed, or intended to form, a common law marriage prior to his death.  There is no competent credible evidence of record that between the October 1982 divorce and the Veteran's 1986 death, the Veteran attempted to marry the appellant or that he held himself out to be the spouse of the appellant.  

As noted above, the death certificate information was provided by the Veteran's son, who indicated that the Veteran was divorced.  The June 1986 custody judgment, 12 days after the death of the Veteran, indicates that the Veteran and the appellant had lived in two different residences.  In addition, at the time of his death, the appellant did not submit an application for the burial flag and was not the informant on the death certificate.  All of the above is probative evidence that the Veteran and the appellant did not consider themselves to be married.  Notably, the appellant does not allege that the Veteran held himself out publically to be the appellant's spouse.  

The Board acknowledges that a Garfield Memorial Chapel card commemorating the Veteran reflects that he "leaves cherished memories" of his wife, and lists the appellant.  However, this card does not outweigh the other evidence of record which is against a finding that the Veteran and the appellant met the requirements for a common law marriage if it had been legal in their state. 

There is no competent credible evidence of record that the appellant or the Veteran intended to marry or held themselves out to be married to each other between the October 1982 divorce and his June 1986 death.  The Board finds that the evidence supports a finding that the appellant and the Veteran did not form an intent to marry and did not hold themselves out to be married.  Of considerable probative value is the information provided by the Veteran's son that the Veteran was divorced at the time of his death, and the evidence that the appellant and Veteran had a custody agreement.  Thus, indicating that the Veteran had not held himself out as being married to the appellant.  As there was no attempt to marry, there was no invalidation by legal impediment. 

The competent credible evidence of record establishes that the Veteran and appellant were not married at the time of his death, and were not precluded from an attempted marriage by a legal impediment.  Thus, the appellant is not the Veteran's surviving spouse and is not entitled to death benefits.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  


ORDER

Entitlement to recognition as the surviving spouse of the Veteran for the purpose of receiving VA death benefits is denied.




____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


